Citation Nr: 0432956	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  98-18 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to an evaluation in excess of 40 percent for 
a lumbar and thoracic disc disorder with degenerative joint 
disease for the period prior to September 23, 2002.

2.  Entitlement to an evaluation in excess of 40 percent for 
a lumbar and thoracic disc disorder with degenerative joint 
disease for the period commencing September 23, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 1996 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction over the veteran's case was later 
transferred to the RO in Chicago, Illinois.

The Board notes that during the pendency of the veteran's 
appeal the criteria for rating his service connected back 
disability have been amended twice.  See 67 Fed. Reg. 54,345-
54,349 (August 22, 2002) and 68 Fed. Reg. 51,454-51,456 
(August 27, 2003).  As the first amendment was effective 
September 23, 2002, the Board finds that the issues on appeal 
are as stated on the first page of this decision.

In January 2001 and in June 2003, the Board remanded this 
case to the RO.  The case was most recently returned to the 
Board in August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A review of the record reveals that VA has not informed the 
veteran of the four elements of notice required under the 
VCAA and its implementing regulations as interpreted in 
Pelegrini II.  Further notification is thus indicated and 
this case will be remanded for that purpose.

Furthermore, the revised criteria for rating intervertebral 
disc syndrome provides that such disorder is evaluated either 
under a General Formula for Diseases and Injuries of the 
Spine or under a Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004).  

Note (1) to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides that, for 
purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  At a VA examination in August 2003, the veteran 
reported that he had sharp pains in his thoracic area 2 or 3 
times per week and had to lie down and rest for 2 or 3 hours 
when such pains developed.  The VA examiner in August 2003 
did not make a finding as to whether the veteran's service 
connected back disability results in incapacitating episodes 
of pain, as that term is defined in the amended rating 
criteria.

In addition, Note (1) to the General Formula for Diseases and 
Injuries of the Spine provides that any associated objective 
neurologic abnormalities, including but not limited to bowel 
or bladder impairment, are to be evaluated separately, under 
an appropriate diagnostic code.  At a VA peripheral nerves 
examination in April 2001, the examiner found that the 
veteran had chronic low back pain due to osteoarthritis and 
that he had numbness and pain of the lower extremities due to 
diabetic polyneuropathy.  However, at a VA general medical 
examination in June 1997, the examiner diagnosed thoracic 
neuropathy secondary to thoracic spine surgery by the 
veteran's complaint and an abnormal VA EMG [electromyelogram] 
in March 1999 resulted in findings which were indicative of a 
sensorimotor peripheral neuropathy with a superimposed 
chronic right L-4 radiculopathy.  The VA examiner in August 
2003 did not report whether the veteran's lumbar and thoracic 
disc disorder with degenerative joint disease is manifested 
by any objective neurologic abnormalities.

Because the report of the VA examination in August 2003 did 
not contain sufficient findings to properly rate the 
veteran's service connected back disorder under the amended 
criteria, the Board finds that another examination is needed 
to decide the claim on appeal, see 38 C.F.R. § 3.159(c)(4) 
(2004), and additional development action is thus indicated.

Accordingly, this case is REMANDED to the RO for the 
following:    

1. The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include sending the appellant a letter 
which complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  The RO should inform 
the veteran of the nature of evidence 
necessary to support his claim; what 
evidence, if any, VA will request on his 
behalf; and what evidence he is requested 
to provide.  The RO should also request 
the appellant to submit any evidence in 
his possession that is potentially 
probative of his claims. 

2.  The RO should take the appropriate 
steps to obtain records of the veteran's 
treatment for his low back disability 
from any VA or non-VA medical care 
providers identified by the veteran as 
pertinent to his low back claim which 
have not yet been associated with his 
claims file.

3.  After the above development has been 
completed and all obtained treatment 
records associated with the claims file, 
the veteran should be afforded a VA 
examination.  The purpose of this 
examination is to determine the severity 
of the veteran's back disorder. VA should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his or her written report that 
he or she conducted such a review.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of low back motion and then state 
the veteran's actual passive and active 
ranges of back motion in degrees.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare- 
ups.  If this is not feasible, the 
examiner should so state.

The examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit associated with the 
veteran's service-connected back 
disability, to include characteristic 
pain, demonstrable muscle spasm, and 
absent ankle jerk.

The examiner should elicit history 
concerning the frequency and duration of 
any incapacitating episodes necessitating 
bed rest and treatment by a physician.  

The rationale for all opinions expressed 
should be provided.

4.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claim based on consideration of 
all of the evidence of record.  The RO 
should ensure that consideration is given 
to all potentially applicable legal 
criteria, to include the relevant changes 
to VA's Rating Schedule.  If the RO 
denies any benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


